EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
Claim 1, line 23 has been modified from “perpendiclaur” to –perpendicular—. 
Claim 12, line 24 has been modified from “perpendiclaur” to –perpendicular—. 

REASONS FOR ALLOWANCE
Claims 1-3, 5-14, 16-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a first arm pivotally connected at its first end to a first end of the wheel interface using a first pivoting connection; a second arm pivotally connected at its first end to a second end of the wheel interface using a second pivoting connection; and a linking member pivotally connected at a first linking location to a second end of the first arm using a third pivoting connection, pivotally connected at a second linking location to a second end of the second arm using a fourth pivoting connection, and pivotally connected at a third linking location to the sub-frame using a fifth pivoting connection, the third linking location is at a predetermined offset from a reference axis extending between the first linking location and the second linking location; the first arm, the second arm and the linking member are dimensioned and positions of the first pivoting connection, the second pivoting connection, the third pivoting connection, the fourth pivoting connection, and the fifth pivoting connection, are .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611